DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 07/31/2019, 06/22/2020, 07/14/2020, 07/16/2021, 08/27/2021 and 10/14/2021 is being considered by the examiner. 
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “more than one first thruster” in Claim 9 as well as the “more than one second thruster” in Claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
a.	Claim 13, lines 1-3 recites “an apparatus configured for providing optimized power balanced low thrust transfer orbits utilizing split thruster execution to minimize an electric orbit raising duration of the apparatus”, however, essential elements such as a mechanism and/or sufficient structure (i.e. processor/optimizer/multidimensional optimizer, solar arrays, battery and etc.) required for “providing optimized power balanced low thrust transfer orbits” is not being claimed. 
Claims 14-20 are rejected as being drawn to a rejected base claim. 
6.	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a general note regarding the 112b rejections below…the Examiner firstly appreciates the efforts applicant has set forth into seeking the broadest possible claims, and the Examiner appreciates the differences between a broad claim and a claim with unascertainable claimed scope in light of the specification. This concept is not lost on the Examiner. However, for the purposes of a clear and concise record, the Examiner raises the below concerns drawn from the claim scope set forth, in light of the specification disclosed, in light of one of ordinary skill in the art, and with an asserted concern that at least some claims appear constructed with claim scope beyond what one of ordinary skill would consider broadest “reasonable” claim scope vs. broadest possible claim scope. In any event, as an Examiner we are tasked with interpreting as broadest, but, yet reasonably, and the below discussion will hopefully shed light on these concerns for Applicant to better understand the Examiner’s position on the current claim constructions of concern.  
7.	Claim 9, lines 1-2, recites the limitation “firing the first thruster comprises firing more than one first thrusters” rendering the claim uncertain, since it is unclear whether it is meant that the second thrusters is also firing or whether the first thruster comprises of number of thruster such that firing the first thruster equates to firing multiple thrusters that is separate from the second thruster. If the latter is the case, it is unclear as to how exactly is a first thruster, that is not disclosed as a first thruster assembly, comprising of more than one first thruster. As such the term more than one first thruster is renders the claims vague and indefnite. Further, the examiner requests clarification in light of the specification since the specification provides no additional support of the more than one first thruster other than the exact same wording that is present in the claims. Similarly, Claim 10 which recites “firing the second thruster comprising firing more than one second thruster” is unclear for the same reasons. 
8.	Claim 13, lines 1-3, recites “An apparatus configured for providing optimized power balanced low thrust orbits utilizing split thruster execution to minimize an electric orbit raising duration of the apparatus comprising control electronics configured to”. As set forth in the specification, the examiner contents the meets and bounds of the “control electronics” are unascertainable and limitless. For example, the specification described the apparatus could be a spacecraft or a satellite. What are the intended meets and bounds of the “control electronics” as set forth by the applicants’ disclosure? Can the applicant point wherein the specification one of ordinary skill can look to glean the reasonable 
to function in light of this claim scope? As such, it is unclear as to how exactly is the apparatus as claimed is structurally different than any electric propulsion spacecraft/satellite that is capable of receiving ground signals/commands and executing the commands sent from a ground station or spacecrafts/satellites. Therefore, any spacecraft/satellite having electric propulsion thrusters and either having on board processors or in communication with ground station or surrounding processors would also have such capabilities as claimed. As such, the examiner contends that as the scope of “control electronics” are unascertainable based on the specification, one of ordinary skill would ultimately have to make a guess as to what structural elements are claimed. 
9.	Claim 13, lines 4-5, recites the limitation “monitor an electric power balance on the apparatus” rendering the claim vague and indefinite, since its not clear as to exactly what is meant by “electric power balance” as well as how such power balance is exactly applied to the apparatus since its being claimed that the power balance on the apparatus. As best understood, power balance is reference to the thrust required for performing orbital maneuvers based on available power. Similarly, Claims 1, 5-6, 11-12 and 17-18 which recite and require the electric power balance are unclear for the same reasons. 
10.	The terms “optimized” as well as “minimized” in claims 1 and 13 appear to be relative terms which renders the claims indefinite. The terms “optimized” and “minimize” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
11.	The terms “optimized” in claims 7 and 19 appear to be a relative term which renders the claims indefinite. The term “optimized” is not defined by the claim, the specification does not provide a 
12.	Claim 1 regarding a method for providing optimized power balance low thrust transfer orbits utilizing split thruster execution to minimize an electric orbit raising duration of an apparatus, mirrors similar scope issues as stated above, regarding Claim 13. 
	Claims not addressed are rejected base on their dependency from a rejected base claim.
As a final note, the applicant may want to consider claim language more closely tied to the calculations or processes, that one deems as optimizing, otherwise optimization/minimization is undefined by the claimed scope. For instance, see paragraphs [0052]-[0066] and [0087]-[0108] regarding equations and processes for optimization/minimization. 
Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US 20030062452 A1).
15.	Regarding Claim 13, Oh discloses an apparatus configured for providing optimized power balanced low thrust transfer orbits utilizing split thruster execution to minimize an electric orbit raising duration of the apparatus (Abstract, para. [0005], [0016]-[0017]; satellite 11 configured for providing optimized power balanced low thrust transfer orbits utilizing split thruster execution to minimize an EOR direction of satellite 11 as seen in FIGS. 1-3), the apparatus comprising control electronics configured (para. [0034]; control electronics 17) to: 
monitor an electric power balance on the apparatus during each transfer orbit of a plurality of transfer orbits of the electric orbit raising (para. [0034], [0036], [0040] and [0042]; control electronics 17 operative to control variable thrust levels (i.e. power balance) of electronic propulsion thrusters 16 during transfer orbits provides sufficient structure for allowing the control electronics to perform the function of monitoring the electric power balance on the apparatus during each transfer orbit of a plurality of transfer of the EOR); 
fire a first thruster in response to the apparatus exiting an eclipse and based on the electric power balance (control electronics 17 configured to control thrusters 16 is capable of performing the function of firing a first thruster in response to the satellite exiting an eclipse based on the electric power balance);  Page 31 of 3418-4017-US-NP 
fire a second thruster at a predetermined time delay after firing the first thruster and based on the electric power balance (control electronics 17 configured to control thrusters 16 is capable of performing the function of firing a second thruster at a predetermined time delay after firing the first thruster and based on the electric power balance, for further proof see para. [0040] disclosing each thruster being operable to fire independently); 
(control electronics 17 configured to control thrusters 16 is capable of performing the function of end firing the thrusters 16 after a predetermined time duration base on the electric power balance, for further proof see para. [0040] disclosing each thruster being operable to fire independently); and 
end firing another of the first thruster or the second thruster in response to the apparatus entering a next eclipse (control electronics 17 configured to control thrusters 16 is capable of performing the function of end firing either of the thrusters 16 in response to satellite entering a next eclipse).
16.	Regarding Claim 14, Oh discloses the apparatus of claim 13, wherein the first thruster is fired at a first predetermined thruster power level and the second thruster is fired at a second predetermined thruster power level (paras. [0024]-[0025, [0034], [0036], [0040] and [0042]).
17.	Regarding Claim 15, Oh discloses the apparatus of claim 14, wherein the first predetermined thruster power level and the second predetermined thruster power level are about equal (controls electronics 17 configured for controlling the thruster power level of thrusters 16 allows for each of the thrusters 16 to have thruster power levels that are about equal).
18.	Regarding Claim 16, Oh discloses the apparatus of claim 14, wherein the first predetermined thruster power level are about a maximum thruster power level (para. [0034]; control electronics 17 configured for controlling the thruster power level of thrusters 16 allows for thrusters 16 to perform at a maximum thruster power level which by definition is required of thrusters for performing orbital maneuvers).
19.	Regarding Claim 17, Oh discloses the apparatus of claim 13, wherein the control electronics are further configured to adjust a thruster power level of each thruster during each transfer orbit based on the electric power balance during each transfer orbit (control electronics 17 disclosed as being configured for controlling (i.e. throttling/adjusting) a thruster power level of thrusters 16 allows control electronics 17 to capable of performing the function of adjusting the thruster power levels of the thrusters during each transfer orbit based on electric power balance during each transfer orbit).
20.	Regarding Claim 18, Oh discloses the apparatus of claim 13, wherein the control electronics are further configured to adjust a time duration of firing the thrusters together during each transfer orbit based on the electric power balance during each transfer orbit (control electronics 17 being disclosed as controlling thrusters 16 allows for the control electronics to be capable of performing the function of adjusting a time duration of firing the thrusters together during each transfer orbit based on the electric power balance during each transfer orbit). 
21.	Regarding Claim 19, Oh discloses the apparatus of claim 13, wherein the control electronics are further configured to determine an optimized portion of a sunlight duration of each transfer orbit during which the thrusters are fired together (control electronics 17 being configured to control thrusters 16 as well as the satellite 11 allows the control electronics 17 perform the function of determining an optimized portion of a sunlight duration of each transfer orbit during which the thrusters are fired together). 
22.	Regarding Claim 20, Oh discloses the apparatus of claim 13, wherein at least of the thrusters is fired partially into the next eclipse (control electronics 17 being configured to control each the thrusters 16 allows for the control electronics to perform the function of partially firing one of the thrusters into the next eclipse). 





Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Munir et al. (US 20120097796 A1), Hruby et al. (US 20160368624 A1), Woo et al. (US 20120097797 A1), Koppel (US 6116543 A1), Gelon et al. (US 7113851 B1), Goodzeit et al. (US 7246775 B1), Goodzeit et al. (US 6845950 B1), Baker (US 6237876 B1), Spitzer (US 5595360 A) and Spitzer et al. (US 5716029) disclose electric orbit raising utilizing electric propulsion systems. 

Conclusion
     No Claim is allowed. Further clarification of the claims is required to determine allowability over prior art.
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642